Exhibit 10.36

GUARANTY

THIS GUARANTY (this “Guaranty”) is executed as of February 9, 2009, by MHI
HOSPITALITY CORPORATION, a Maryland corporation (“Guarantor”), for the benefit
of CRP/MHI HOLDINGS, L.L.C., a Delaware limited liability company (“Lender”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Promissory Note, dated as of February 9, 2009,
in the original principal amount of $4,750,000.000 (the “Note”) made by MHI
Hotel Investments Holdings, LLC, a Delaware limited liability company, as maker,
having its principal place of business at c/o MHI Hospitality Corporation, 4801
Courthouse Street, Suite 201, Williamsburg, Virginia 23188 (the “Borrower”), and
payable to the order of Lender, Borrower has become indebted to Lender with
respect to a loan (the “Loan”) made pursuant to the Note;

WHEREAS, Guarantor is the general partner of the limited partnership that
indirectly owns 100% of the ownership interest in Borrower, and Lender has
required, as a condition of making the Loan, that Guarantor enter into this
Guaranty;

WHEREAS, Guarantor will directly benefit from the making of the Loan and Lender
is not willing to make the Loan to Borrower unless Guarantor unconditionally
guaranteed payment and performance to Lender of the Guaranteed Obligations (as
herein defined);

NOW, THEREFORE, in consideration for the making of the Loan to Borrower, and
other good and valuable consideration, the receipt, sufficiency and adequacy of
which are hereby acknowledged, and to induce Lender to make the Loan to
Borrower, Guarantor does hereby unconditionally, absolutely and irrevocably
guarantee to Lender, its successors and assigns, the due payment, fulfillment
and performance of the Guaranteed Obligations (as more particularly set forth
below).

ARTICLE I

NATURE AND SCOPE OF GUARANTY

1.1 Guaranteed Obligations. As used herein, the term “Guaranteed Obligations”
means the full, complete and prompt payment of all amounts now or hereafter
owing to Lender under the Note, whether principal, interest (including, without
limitation, interest at the Default Rate (as defined in the Note)), fees,
expenses or otherwise plus all costs of collection (including, without
limitation, reasonable attorneys’ fees and court costs).

1.2 Guaranty of Obligation. Guarantor hereby irrevocably, absolutely and
unconditionally guarantees to Lender and its successors and assigns the payment
and performance of the Guaranteed Obligations as and when the same shall be due
and payable, whether by lapse of time, by acceleration of maturity or otherwise.
Guarantor hereby irrevocably and unconditionally covenants and agrees that it is
liable for the Guaranteed Obligations as a primary obligor.



--------------------------------------------------------------------------------

1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection. This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Obligations arising or created after any attempted
revocation by Guarantor. The fact that at any time or from time to time the
Guaranteed Obligations may be extended or reduced shall not release or discharge
the obligation of Guarantor to Lender with respect to the Guaranteed
Obligations. This Guaranty may be enforced by Lender and any subsequent holder
of the Note and shall not be discharged by the assignment or negotiation of all
or part of the Note.

1.4 Guaranteed Obligations Not Reduced by Offset. The Guaranteed Obligations and
the liabilities and obligations of Guarantor to Lender hereunder shall not be
reduced, discharged or released because or by reason of any existing or future
offset, claim or defense of Borrower or any other party against Lender or
against payment of the Guaranteed Obligations, whether such offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.

1.5 Payment By Guarantor. If all or any part of the Guaranteed Obligations shall
not be punctually paid when due, whether at demand, maturity, acceleration or
otherwise, Guarantor shall, immediately upon demand by Lender and without
presentment, protest, notice of protest, notice of non-payment, notice of
intention to accelerate the maturity, notice of acceleration of the maturity or
any other notice whatsoever, pay in lawful money of the United States of
America, the unpaid amount of the Guaranteed Obligations to Lender at Lender’s
address as set forth herein. Such demand(s) may be made at any time coincident
with or after the time for payment of all or part of the Guaranteed Obligations
and may be made from time to time with respect to the same or different items of
Guaranteed Obligations. Such demand shall be deemed made, given and received in
accordance with the notice provisions hereof.

1.6 No Duty To Pursue Others. It shall not be necessary for Lender (and
Guarantor hereby waives any rights which Guarantor may have to require Lender),
in order to enforce the obligations of Guarantor hereunder, first to
(i) institute suit or exhaust its remedies against Borrower or others liable on
the Loan, (ii) enforce Lender’s rights against any collateral which may have
been given to secure the Loan, (iii) join Borrower or any others liable on the
Loan in any action seeking to enforce this Guaranty, (iv) exhaust any remedies
available to Lender against any collateral which may have been given to secure
the Loan, or (v) resort to any other means of obtaining payment of the
Guaranteed Obligations. Unless required by applicable law, Lender shall not be
required to mitigate damages or take any other action to reduce, collect or
enforce the Guaranteed Obligations.

1.7 Waivers. Guarantor agrees to the provisions of the Note and hereby waives
notice of (i) any assignments of the Note by Lender, (ii) acceptance of this
Guaranty, (iii) any amendment not increasing the principal amount of the Note
and any extension of the Note, (iv) the execution and delivery by Borrower and
Lender of any other loan or credit agreement or of Borrower’s execution and
delivery of the Note or other documents arising under the Loan, (v) the
occurrence of any breach by Borrower under the Note or the occurrence of an
Event of Default (as defined in the Note), (vi) Lender’s transfer or disposition
of the Guaranteed Obligations, or any part thereof, (vii) sale or foreclosure
(or posting or advertising for sale or foreclosure) of any collateral for the
Guaranteed Obligations, (viii) protest or proof of non-payment

 

2



--------------------------------------------------------------------------------

by Borrower, or (ix) any other action at any time taken or omitted by Lender
and, generally, all demands and notices of every kind in connection with this
Guaranty, the Note and any documents or agreements evidencing, securing or
relating to any of the Guaranteed Obligations and the obligations hereby
guaranteed.

1.8 Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, immediately
upon demand by Lender, pay Lender all reasonable costs and expenses (including
court costs and reasonable attorneys’ fees) incurred by Lender in the
enforcement hereof or the preservation of Lender’s rights hereunder. The
covenant contained in this Section 1.8 shall survive the payment and performance
of the Guaranteed Obligations.

1.9 Effect of Bankruptcy. In the event that pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment or any part thereof received by Lender in satisfaction of the Guaranteed
Obligations, as set forth herein, any prior release or discharge from the terms
of this Guaranty given to Guarantor by Lender shall be without effect and this
Guaranty shall remain in full force and effect. It is the intention of Guarantor
that Guarantor’s obligations hereunder shall not be discharged except by
Guarantor’s performance of such obligations and then only to the extent of such
performance.

1.10 Waiver of Subrogation- Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor hereby
unconditionally and irrevocably waives, releases and abrogates any and all
rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating the Guarantor to the rights
of Lender), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from Borrower or any other party liable for
payment of any or all of the Guaranteed Obligations for any payment made by
Guarantor under or in connection with this Guaranty or otherwise.

1.11 Borrower. The term “Borrower” as used herein shall include any new or
successor corporation, association, partnership (general or limited), limited
liability company joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of Borrower or any interest in Borrower.

ARTICLE II

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTOR’S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following and waives any
common law, equitable, statutory or other rights (including, without limitation,
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

2.1 Modifications. Any renewal, extension, increase, modification, alteration or
rearrangement of all or any part of the Guaranteed Obligations, the Note or any
other document, instrument, contract or understanding between Lender, Borrower
and/or Guarantor pertaining to the Guaranteed Obligations or any failure of
Lender to notify Guarantor of any such action.

 

3



--------------------------------------------------------------------------------

2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise that might
be granted or given by Lender to Borrower or Guarantor.

2.3 Condition of Borrower or Guarantor. The insolvency, bankruptcy, arrangement,
adjustment, composition, liquidation, disability, dissolution or lack of power
of Borrower or Guarantor or any other party at any time liable for the payment
of all or part of the Guaranteed Obligations; or any dissolution of Borrower or
Guarantor or any sale, lease or transfer of any or all of the assets of Borrower
or Guarantor or any changes in the shareholders, partners or members of Borrower
or Guarantor; or any reorganization of Borrower or Guarantor.

2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including without limitation the fact that (1) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(ii) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (iii) the officers or representatives executing the Note or otherwise
creating the Guaranteed Obligations acted in excess of their authority, (iv) the
Guaranteed Obligations violate applicable usury laws, (v) Guarantor has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially uncollectible from
Guarantor, (vi) the creation, performance or repayment of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations or given to secure the repayment of
the Guaranteed Obligations) is illegal, uncollectible or unenforceable, or
(vii) the Note has been forged or otherwise is irregular or not genuine or
authentic.

2.5 Release of Obligors. Any partial release of the liability of Guarantor on
the Guaranteed Obligations or any other person or entity now or hereafter
liable, whether directly or indirectly, jointly, severally, or jointly and
severally, to pay, perform, guarantee or assure the payment of the Guaranteed
Obligations, or any part thereof, it being recognized, acknowledged and agreed
by Guarantor that Guarantor may be required to pay the Guaranteed Obligations in
full without assistance or support of any other party, and Guarantor has not
been induced to enter into this Guaranty on the basis of a contemplation,
belief, understanding or agreement that other parties will be liable to pay or
perform the Guaranteed Obligations, or that Lender will look to other parties to
pay or perform the Guaranteed Obligations.

2.6 Other Collateral. The taking or accepting of any other security, collateral
or guaranty, or other assurance of payment, for all or any part of the
Guaranteed Obligations.

2.7 Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including, without limitation,
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Obligations.

 

4



--------------------------------------------------------------------------------

2.8 Care and Diligence. The failure of Lender or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of any collateral, property or
security, including but not limited to any neglect, delay, omission, failure or
refusal of Lender (i) to take or prosecute any action for the collection of any
of the Guaranteed Obligations or (ii) to take or prosecute any action in
connection with any instrument or agreement evidencing or securing all or any
part of the Guaranteed Obligations. Notwithstanding the foregoing or any other
provision in this Guaranty, the Guaranteed Obligations shall not include any
damages, losses, costs or expenses resulting from the gross negligence, fraud,
willful misconduct or illegal acts of Lender.

2.9 Unenforceability. The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of the Guaranteed Obligations, or any part thereof, shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed by
Guarantor that Guarantor is not entering into this Guaranty in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral for the Guaranteed Obligations.

2.10 Offset. The Note, the Guaranteed Obligations and the liabilities and
obligations of the Guarantor to Lender hereunder shall not be reduced,
discharged or released because of or by reason of any existing or future right
of offset, claim or defense of Borrower and/or Guarantor against Lender, or any
other party, or against payment of the Guaranteed Obligations, whether such
right of offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.

2.11 Merger. The reorganization, merger or consolidation of Borrower or
Guarantor into or with any other Person (as defined in that certain Loan
Agreement by and among Société Générale New York Branch, the New York branch of
a French banking corporation, as lender and MHI/Carlyle Sian Owner I, L.L.C. and
MHI/Carlyle Sian Lessee I, L.L.C., each a Delaware limited liability company,
jointly and severally as borrowers, dated as of even date herewith (as amended
from time to time, the “Sian Loan Agreement”)).

2.12 Preference. Any payment by Borrower to Lender is held to constitute a
preference under bankruptcy laws or for any reason Lender is required to refund
such payment or pay such amount to Borrower or someone else.

2.13 Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to the Note or the Guaranteed Obligations whether or not such
action or omission prejudices Guarantor or increases the likelihood that
Guarantor will be required to pay the Guaranteed Obligations pursuant to the
terms hereof, but provided such acts are taken in good faith and in a
commercially reasonable manner if required under the Note, it is the unambiguous
and unequivocal intention of Guarantor that Guarantor shall be obligated to pay
the Guaranteed Obligations when due, notwithstanding any occurrence,
circumstance, event, action, or omission whatsoever (subject to the terms of
this Guaranty and the Note), whether contemplated or

 

5



--------------------------------------------------------------------------------

uncontemplated, and whether or not otherwise or particularly described herein,
which obligation shall be deemed satisfied only upon the full and final payment
and satisfaction of the Guaranteed Obligations.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce Lender to make the Loan to Borrower, Guarantor represents and warrants
to Lender as follows:

3.1 Benefit. Guarantor is an Affiliate (as defined in the Sian Loan Agreement)
of Borrower, is the owner of an indirect interest in Borrower and has received,
or will receive, benefit from the making of the Note and this Guaranty with
respect to the Guaranteed Obligations.

3.2 Familiarity and Reliance. Guarantor is familiar with, and has independently
reviewed books and records regarding, the financial condition of the Borrower;
however, Guarantor is not relying on such financial condition as an inducement
to enter into this Guaranty.

3.4 No Representation By Lender. Neither Lender nor any other party has made any
representation, warranty or statement to Guarantor in order to induce the
Guarantor to execute this Guaranty.

3.5 Guarantor’s Financial Condition. As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is and will be solvent and has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities)
and debts, and has and will have property and assets sufficient to satisfy and
repay its obligations and liabilities.

3.6 Legality. The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not
and will not contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a material default (or an
event which with notice or lapse of time or both would constitute a default)
under, or result in the material breach of, any indenture, mortgage, charge,
lien, or any material contract, material agreement or other material instrument
to which Guarantor is a party or which may be applicable to Guarantor. This
Guaranty is a legal and binding obligation of Guarantor and is enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to the enforcement of creditors’ rights.

3.7 Survival. All representations and warranties made by Guarantor herein shall
survive the execution hereof.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

SUBORDINATION OF CERTAIN INDEBTEDNESS

4.1 Subordination of All Guarantor Claims. As used herein, the term “Guarantor
Claims” shall mean all debts and liabilities of Borrower to Guarantor, whether
such debts and liabilities now exist or are hereafter incurred or arise, or
whether the obligations of Borrower thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or liabilities be evidenced by note, contract, open account, or
otherwise, and irrespective of the person or persons in whose favor such debts
or liabilities may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by Guarantor.
The Guarantor Claims shall include without limitation all rights and claims of
Guarantor against Borrower (arising as a result of subrogation or otherwise) as
a result of Guarantor’s payment of all or a portion of the Guaranteed
Obligations. After the occurrence of an Event of Default (as defined in the
Note), Guarantor shall not receive or collect, directly or indirectly, from
Borrower or any other party any amount upon the Guarantor Claims.

4.2 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims. Guarantor hereby assigns such
dividends and payments to Lender. Should Lender receive, for application against
the Guaranteed Obligations, any dividend or payment which is otherwise payable
to Guarantor and which, as between Borrower and Guarantor, shall constitute a
credit against the Guarantor Claims, then, upon payment to Lender in full of the
Guaranteed Obligations, Guarantor shall become subrogated to the rights of
Lender to the extent that such payments to Lender on the Guarantor Claims have
contributed toward the liquidation of the Guaranteed Obligations, and such
subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Lender had not received dividends or
payments upon the Guarantor Claims.

4.3 Payments Held in Trust. In the event that, notwithstanding anything to the
contrary in this Guaranty, Guarantor should receive any funds, payment, claim or
distribution which is prohibited by this Guaranty, Guarantor agrees to hold in
trust for Lender an amount equal to the amount of all funds, payments, claims or
distributions so received, and agrees that it shall have absolutely no dominion
over the amount of such funds, payments, claims or distributions so received
except to pay them promptly to Lender, and Guarantor covenants promptly to pay
the same to Lender.

4.4 Liens Subordinate. Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon Borrower’s assets securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any liens, security interests, judgment liens, charges or other encumbrances
upon Borrower’s assets securing payment of the Guaranteed Obligations,
regardless of whether such encumbrances in favor of Guarantor or Lender
presently exist or are hereafter created or attach. Without the prior written
consent of Lender, Guarantor shall not (i) exercise or enforce any creditor’s
right it may have against Borrower, or (ii) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceedings (judicial or
otherwise, including without limitation the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any liens, mortgage, deeds of trust, security interests,
collateral rights, judgments or other encumbrances on assets of Borrower held by
Guarantor.

 

7



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

5.1 Waiver. No failure to exercise, and no delay in exercising, on the part of
Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.

5.2 Notices. All notices given hereunder shall be in writing and shall be either
hand delivered or mailed, by registered U.S. mail, return receipt requested,
first class postage prepaid, or sent by reputable and traceable overnight
delivery service, to the parties at their respective addresses below or at such
other address for any party as such party may designate by notice to the other
parties hereto:

 

If to Lender:    c/o The Carlyle Group    1001 Pennsylvania Ave., NW    Suite
220 South    Washington, DC 20004    Attention: Hayden R. Jones    Facsimile No.
(202) 639-9389 with a copy to:    Katten Muchin Rosenman LLP    2900 K Street,
NW    Suite 200    Washington, DC 20007    Attention: John D. Muir, Jr., Esq.   
Facsimile No. (202) 339-6054 If to Guarantor:    c/o MHI Hospitality Corporation
   4801 Courthouse Street    Suite 201    Williamsburg, VA 23188    Attention:
Andrew M. Sims    Facsimile No. (757) 564-8801 with a copy to:    Baker &
McKenzie, LLP    815 Connecticut Avenue, NW    Washington, DC 20006   
Attention: Thomas Egan, Jr., Esq.    Facsimile No. (202) 452-7050

 

8



--------------------------------------------------------------------------------

5.3 Governing Law Submission to Jurisdiction. This Guaranty shall be governed by
and construed in accordance with the laws of the District of Columbia and the
applicable laws of the United States of America. Any legal suit, action or
proceeding against Lender or Guarantor arising out of or relating to this
Guaranty may at Lender’s option be instituted in any Federal or State court in
the District of Columbia and Guarantor waives any objections which it may now or
hereafter have based on venue and/or forum non conveniens of any such suit,
action or proceeding, and Guarantor hereby irrevocably submits to the
jurisdiction of any such court in any suit, action or proceeding. Guarantor does
hereby designate and appoint:

MHI Hospitality Corporation

4801 Courthouse Street

Suite 201

Williamsburg, VA 23188

Attention: Andrew M. Sims

Facsimile No. (757) 564-8801

as its authorized agent to accept and acknowledge on its behalf service of any
and all process which may be served in any such suit, action or proceeding in
any Federal or State court in the District of Columbia, and agrees that service
of process upon said agent at said address and written notice of said service
mailed or delivered to Guarantor in the manner provided herein shall be deemed
in every respect effective service of process upon Guarantor in any such suit,
action or proceeding in the District of Columbia.

5.4 Invalid Provisions. If any provision of this Guaranty is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Guaranty, such provision shall be fully severable and this Guaranty
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Guaranty, and the remaining
provisions of this Guaranty shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

5.5 Amendments. This Guaranty may be amended only by an instrument in writing
executed by the party or an authorized representative of the party against whom
such amendment is sought to be enforced.

5.6 Parties Bound; Assignment; Joint and Several. This Guaranty shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that Guarantor
may not, without the prior written consent of Lender, assign any of its rights,
powers, duties or obligations hereunder. If Guarantor consists of more than one
person or party, the obligations and liabilities of each such person or party
shall be joint and several.

 

9



--------------------------------------------------------------------------------

5.7 Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Guaranty.

5.8 Recitals. The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facia evidence of
the facts and documents referred to therein.

5.9 Counterparts. To facilitate execution, this Guaranty may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single instrument. It shall not be necessary in
making proof of this Guaranty to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

5.10 Rights and Remedies. If Guarantor becomes liable for any indebtedness owing
by Borrower to Lender, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Lender hereunder shall be cumulative of any and all other
rights that Lender may ever have against Guarantor. The exercise by Lender of
any right or remedy hereunder or under any other instrument, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.

5.11 No Joint venture or Partnership; no Third Party Beneficiaries.

(a) Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Lender and
Guarantor.

(b) This Note and the other Loan Documents are solely for the benefit of Lender
and Borrower and/or Guarantor, as applicable, and nothing contained in this Note
or the other Loan Documents shall be deemed to confer upon anyone other than
Lender and Borrower and/or Guarantor, as applicable, any right to insist upon or
to enforce the performance or observance of any of the obligations contained
herein or therein. All conditions to the obligations of Lender to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lender and no
other Person (as defined in the Sian Loan Agreement) shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person (as defined in the
Sian Loan Agreement) shall under any circumstances be deemed to be a beneficiary
of such conditions, any or all of which may be freely waived in whole or in part
by Lender if, in Lender’s sole discretion, Lender deems it advisable or
desirable to do so.

5.12 Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF GUARANTOR
AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED OBLIGATIONS
AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT

 

10



--------------------------------------------------------------------------------

MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A FINAL AND
COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF DEALING
BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND
NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO
CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY AGREEMENT.
THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.

5.13 Waiver of Right To Trial By Jury. GUARANTOR AND LENDER HEREBY AGREE NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND
LENDER (BY ACCEPTANCE HEREOF), AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER AND GUARANTOR ARE HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

5.14 Cooperation. Guarantor acknowledges that Lender and its successors and
assigns may, at no cost to Guarantor, (i) sell this Guaranty and the Note to one
or more investors as a whole loan, (ii) participate the Loan secured by this
Guaranty to one or more investors, (iii) deposit this Guaranty and the Note with
a trust, which trust may sell certificates to investors evidencing an ownership
interest in the trust assets, or (iv) otherwise sell the Loan or interest
therein or portions thereof to investors (the transactions referred to in
clauses (i) through (iv) are hereinafter each referred to as “Secondary Market
Transaction”). Provided Guarantor may lawfully do so including, without
limitation, provided Guarantor may do so consistent with U.S. federal and state
securities law requirements, Guarantor shall cooperate with Lender in effecting
any such Secondary Market Transaction, cooperate to implement all requirements
imposed by any Rating Agency involved in any Secondary Market Transaction and
provide such information and documents relating to Guarantor and Borrower as
Lender may reasonably request in connection with such Secondary Market
Transaction. Any information about Guarantor or any of its subsidiaries or
affiliates shall be deemed Company Information within the meaning of such term
ascribed by that certain Limited Liability Company Agreement of MHI/Carlyle
Hotel Investment Program I, L.L.C., between Lender and Borrower, dated as of
April 26, 2007 (as amended, the “JV Agreement”), and such information shall be
afforded the same protections as if Guarantor were a party to the JV Agreement
and a Member of the Company. Subject to the foregoing confidentiality agreement,
Lender shall be permitted to share all such information with the investment
banking firms, Rating Agencies, accounting firms, law firms and other
third-party advisory firms involved with the Loan and the Note or the applicable
Secondary Market Transaction, and Lender shall cause the same to keep such
information confidential and not to use such information for any reason other
than for evaluating a Secondary Market Transaction. It is understood that such
information provided by Guarantor to Lender may ultimately be

 

11



--------------------------------------------------------------------------------

incorporated into the offering documents for the Secondary Market Transaction
and thus various investors may also see some or all of such information. Lender
shall provide drafts of any such offering material to Guarantor sufficiently
prior to any offer of a Secondary Market Transaction to afford Guarantor a
reasonable opportunity to comment on the offering materials, and shall include
Guarantor’s comments about such information in any offering materials related to
a Secondary Market Transaction. Lender and all of the aforesaid third-party
advisors and professional firms shall be entitled to rely on such information
supplied by, or on behalf of, Guarantor in the form as provided by Guarantor.
Lender may publicize the existence of the Note and the Loan in connection with
its marketing for a Secondary Market Transaction or otherwise as part of its
business development, but shall not include any information provided by
Guarantor in any free writing prospectus without Guarantor’s prior written
consent.

5.15 Reinstatement in Certain Circumstances. If at any time any payment of the
principal of or interest under the Note or any other amount payable by the
Borrower under the Note is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of the Borrower or otherwise,
the Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment has been due but not made at such time.

[Signatures appear on following page.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date first written above.

 

MHI HOSPITALITY CORPORATION, a Maryland corporation By:  

/s/ Andrew Sims

Name:   Andrew Sims Title:   President and Chief Executive Officer

 

13